Citation Nr: 1223793	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-22 608	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1957 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's current bilateral pulmonary asbestosis is related to his active military service.


CONCLUSION OF LAW

Bilateral pulmonary asbestosis was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Historically, the Veteran served on active duty from October 1957 to October 1967.  In December 2008, the Veteran submitted a claim of entitlement to service connection for asbestosis.  The Veteran asserted that his asbestosis was due to exposure to asbestos while serving aboard the USS Ranger.  After this claim was denied in April 2009, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

The Veteran asserts that his current bilateral pulmonary asbestosis is the result of in-service exposure to asbestos.  The Veteran contends that he was exposed to asbestos on multiple occasions while working as an Aviation Ordnanceman aboard the USS Ranger, specifically while it was dry-docked in the shipyard at Hunters Point, San Francisco, and in a shipyard in Yokosuka, Japan.  The Veteran asserts that on one occasion, a boiler uptake explosion scattered large amounts of asbestos onto the flight deck and into the air surrounding the ship.  The Veteran also contends that each time the ship was docked in a shipyard, asbestos lagging was removed and stacked in compartments and passageways.  The Veteran states that it was impossible to avoid contact with asbestos as he moved about the ship performing his duties.  The Veteran further asserts that he was not given a respirator or instructed on asbestos hazards while in active military service.   
Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2011); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).
In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of asbestosis.  Further, the Veteran's service treatment records do not indicate any exposure to asbestos.

An April 2008 private medical record shows a diagnosis of interstitial fibrosis caused by bilateral pulmonary asbestosis.  Consequently, the Board finds that the record includes evidence of a current diagnosis for the purpose of service connection.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346. 

The April 2008 private medical record reveals that the Veteran reported in-service exposure to asbestos while serving aboard the USS Ranger.  He also stated that between 1969 and 2001, he worked as a conductor, yard foreman, brakeman, and yard pilot for the Atchison, Topeka & Santa Fe/Burlington Northern & Santa Fe Railroad.  The Veteran stated that his job for the railroad was outside, and therefore, there could have been "a multitude of dust exposures" between working around asbestos and diesel engine exhaust.  The Veteran also reported smoking up to two and one-half packs of cigarettes a day from 1957 to 1974.  He reported a history of diabetes, gout, prostate cancer, hypertension, and hypercholesterolemia, but denied a history of asthma, bronchitis, emphysema, pneumonia, ulcers, and bowel or bladder problems.  The Veteran reported having respiratory symptoms of dyspnea on exertion for approximately 10 years, with some cough and light yellow mucus production, but no wheezing.  Upon physical examination, the Veteran was alert and oriented, and his lungs were clear to auscultation.  A chest x-ray revealed irregular interstitial infiltrates in both mid and lower lung zones.  No pleural abnormalities were noted.  Complete pulmonary function tests were performed and were normal.  The April 2008 private medical physician diagnosed interstitial fibrosis caused by bilateral pulmonary asbestosis, given the Veteran's history of "significant exposure to asbestos in the workplace, associated with an appropriate latency, and the roentgenographic findings."  The private medical physician opined that he "felt with a reasonable degree of medical certainty that this diagnosis is causally related to [the Veteran's] asbestos exposure in the military and his workplace exposure to asbestos on the Atchison, Topeka & Santa Fe/Burlington Northern & Santa Fe Railroad."

The Board finds that the Veteran's contentions concerning his in-service exposure to asbestos are consistent and credible, and nothing in the record contradicts the Veteran's statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).  The Board's independent review of the official United States Navy historical files shows the USS Ranger underwent overhaul in the San Francisco Naval Shipyard from August 7, 1963 through February 10, 1964.  Moreover, after a review of the Veteran's statements and a physical examination of the Veteran, the April 2008 private medical examiner opined that the Veteran's current diagnosis was causally related to his asbestos exposure in the military and his post-service workplace exposure.  There are no conflicting medical opinions of record, and VA may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   As a result, the Board finds that the Veteran's current bilateral pulmonary asbestosis cannot be reasonably disassociated from his active military service.   

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral pulmonary asbestosis was incurred during active military service, and, thus, service connection is warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for asbestosis is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


